Case 1:20-cr-00015-TFM-B Document 33 Filed 08/24/20 Page 1 of 3                      PageID #: 124




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

   UNITED STATES OF AMERICA                       )
                                                  )
   v.                                             ) CRIMINAL NO. 20-CR-00015-TFM
                                                  )
   ANTHONY D. WEAVER                              )

                             FINAL ORDER OF FORFEITURE

          This cause now comes before the Court upon the United States’ motion for a Final

   Order of Forfeiture for the following property:

          One Remington, model Nylon 66, .22 caliber rifle, serial number WJ68;
          One Glenfield, model 60, .22 caliber rifle, serial number 25383343;
          One Rossi, model M2022, 20/22 gauge shotgun, serial number SP441808.

          The Court hereby finds that the motion is due to be granted, for the reasons set

   forth therein and as set out below:

          On April 6, 2020, the United States filed a motion for preliminary order of

   forfeiture for the three firearms. (Doc. 19, PageID.56-59) In that motion, the United

   States established the 1) defendant’s interest in the property and the nexus between the

   property and the 2) defendant’s conviction for Count One of the Indictment. On April 7,

   2020, pursuant to 18 U.S.C. § 924(d)(1), Title 28 U.S.C. § 2461(c) and Fed. R. Crim. P.

   32.2(b)(2), the Court entered a preliminary order of forfeiture for the three firearms.

   (Doc. 20, PageID.63-66)

          In accordance with the provisions of 21 U.S.C. § 853(n) and Fed. R. Crim. P.

   32.2(b)(6), the United States published notice of the forfeiture, and of its intent to dispose

   of the three firearms, on the official government website, www.forfeiture.gov, beginning
Case 1:20-cr-00015-TFM-B Document 33 Filed 08/24/20 Page 2 of 3                        PageID #: 125




   on May 13, 2020, and ending on June 11, 2020. Doc. 22, PageID.69-73. The publication

   gave notice to all third parties with a legal interest in the property to file with the Clerk of

   the Court, 155 St. Joseph Street, Mobile, AL 36602, and a copy served upon Assistant

   United States Attorney Gina S. Vann, 63 South Royal Street, Suite 600, Mobile, AL

   36602, a petition to adjudicate their interest within 60 days of the first date of publication.

   No third party filed a petition or claimed an interest in the property, and the time for

   filing any such petition has expired.

           Further, pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), forfeiture of the three

   firearms became final as to the defendant, Anthony D. Weaver, at the time of sentencing

   and was made a part of the sentence and included in the judgment. (Doc. 30,

   PageID.108-113)

           Thus, the United States has met all statutory requirements for the forfeiture of the

   three firearms, and it is appropriate for the Court to enter a final order of forfeiture.

           NOW, THEREFORE, the Court having considered the matter and having been

   fully advised in the premises, it is hereby ORDERED, ADJUDGED and DECREED

   that for good cause shown, the United States’ motion is GRANTED. Under 18 U.S.C.

   § 924(d)(1), 28 U.S.C. § 2461(c) and Fed. R. Crim. P. 32.2(c)(2), all right, title, and

   interest in the three firearms are CONDEMNED, FORFEITED and VESTED in the

   United States for disposition according to law; and,

           IT IS FURTHER ORDERED that the Federal Bureau of Investigation or other

   duly authorized federal agency take the three firearms into its secure custody and control

   for disposition according to law; and,



                                                  2
Case 1:20-cr-00015-TFM-B Document 33 Filed 08/24/20 Page 3 of 3                    PageID #: 126




          IT IS FURTHER ORDERED that pursuant to 21U.S.C. § 853(n)(7), the United

   States of America has clear title to the three firearms and may warrant good title to any

   subsequent purchaser or transferee; and,

          IT IS FURTHER ORDERED that the Federal Bureau of Investigation or other

   duly authorized federal agency is hereby authorized to dispose of the three firearms in

   accordance with the law; and,

          IT IS FURTHER ORDERED that the Court shall retain jurisdiction in this case

   for the purpose of enforcing this Order.

          DONE AND ORDERED this 24th day of August 2020.



                                         /s/Terry F. Moorer
                                         TERRY F. MOORER
                                         UNITED STATES DISTRICT JUDGE




                                                3
